Citation Nr: 1708802	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  07-38 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to June 1982.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that, in pertinent part, denied service connection for hypertension. The Veteran timely appealed.

In March 2011, the Veteran testified during a hearing before the undersigned at the RO. During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO. In June 2011 and in June 2012, the Board remanded the matter for additional development.

In a January 2013 decision, the Board denied service connection for hypertension.

The Veteran appealed the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2014 Memorandum Decision, the Court vacated the Board decision and remand the case to the Board for readjudication. Thereafter, the case was returned to the Board.

This matter was remanded by the Board in December 2014. However, as will be discussed further below, this matter must be remanded once again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that an addendum opinion is needed to sufficiently address the issue raised by the Court in its July 2014 Memorandum Decision.

In the July 2014 Memorandum Decision, the Court explained that the question in this case depends on the resolution of the conflicting evidence in the record as to when the appellant's hypertension began. 

The Veteran asserts that the record contains evidence that his hypertension started in 2007, and that treatment with trazodone started before 2007. See June 2007 VA medical record; see October 2006 VA medical record. 

However, the August 2012 VA examiner found that the Veteran was diagnosed with and treated for hypertension before starting trazodone. The examiner found that the record notes the onset of the Veteran's hypertension at around 2003-2004, although the exact date of the diagnosis was not clear, and that the Veteran was treated with trazodone from 2007-2009. 

While the record contains evidence of a diagnosis of hypertension in 2007, the record also contains evidence that points to a "plausible basis" for a finding of inception around 2003-2004. See January 2010 private medical record; see also 2008 VA medical record ; see also November 2005 medical record.

Therefore, as set-forth by the Court in its Decision Memorandum, the question in this matter depends on the resolution of the conflicting evidence in the record as to when the appellant's hypertension began. 

Although the Veteran was afforded a VA examination and opinion in May 2015, the Board remands this matter for an addendum opinion. The May 2015 VA examiner opined that the Veteran's "hypertension was diagnosed in 2003, prior to onset of medications taken for PTSD." However, the May 2015 did not support his finding as to the onset of the Veteran's hypertension with specific evidence in the record. Moreover, the VA examiner did not address the Veteran's assertions as to contemporaneous and/or later onset of hypertension. As the Court held in Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), a medical opinion that "fails to discuss all the evidence which appears to support appellant's position," and was accepted by the VA, contributed to inadequate reasons or bases. Therefore, this issue must be remanded for a complete consideration of the evidence contained within the entirety of the claims file and for a complete rationale to support the examiner's opinion.

Thus, unfortunately, given the Court's vacatur and remand, the Board once again finds the medical evidence of record to be insufficient to make a decision on the claim and remands this matter for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records. Should they exist, associate such with the Veteran's electronic claims file.

2. Thereafter, return the claims file to the May 2015 VA examiner, or, if the examiner is unavailable, to another suitably qualified examiner, to provide an addendum VA medical opinion to address the etiology of any hypertension found to be present, and to identify the date of likely onset of hypertension. If it is determined that another examination is needed to provide the required opinions, the Veteran must be afforded the appropriate VA examination. The examiner must note that the claims file was reviewed. 

After a review of the claims file, the examiner must respond to the following:

(a) The examiner should specifically identify the date of likely onset of the Veteran's hypertension. A complete explanation for the date identified, supported by facts contained within the record, is requested. The examiner is also directed to consider and address the Veteran's contentions as to a contemporaneous/ later onset (contemporaneous to the diagnosis and treatment of PTSD), and the evidence of record that the Veteran uses to support such contention. (As noted above).

(b) The examiner should opine whether it is at least as likely as not (50 percent probability or more) that hypertension is related to active service. Please provide a complete explanation for the opinion.

(c) The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD, and/or medications taken for treatment, caused hypertension. Please provide a complete explanation for the opinion.

(d) The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD, and/or medications taken for treatment, aggravated (i.e. permanently worsened) the Veteran's hypertension beyond the natural progress of the disease. Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

All opinions and conclusions expressed must be supported by a complete rationale in a report. Review of the entire file is required; however, attention is invited to the October 2008, January 2010, July 2011, and August 2012 medical opinions, and with the Veteran's credible testimony before the Board in March 2011.

3. After ensuring that the requested actions are completed, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) to the Veteran before the claims file is returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




